Visto el recurso de certiorari interpuesto en el caso de epígrafe.
Por las razones expuestas en la opinión emitida en el recurso núm. 1199, entre las mismas partes y sobre las mismas cuestiones legales, resuelto en esta misma fecha (ante, pág. 596), se anula el auto expedido y se devuelve el caso y el récord original del mismo ,-a la Corte de Distrito de San Juan para que ésta proceda a con-.•siderar y resolver el recurso de apelación ante ella pendiente.
En los, siguientes casos, a propuesta de sus distintos Jueces, c:e ..declaró no haber lugar a la solicitud:
.Núms. 1202, 1204 1206, 1212, 1213, 1214 y 1215.
Habeas Corpus: Núm. 125.
Mandamus: Núm. 341.